   Case 3:20-cv-00955-NJR Document 1 Filed 09/18/20 Page 1 of 2 Page ID #1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )      Case No. 20-cv-955
               v.                                     )
                                                      )
RCA Roofing and Construction Inc.,                    )
                                                      )
                       Defendant.                     )

                                          COMPLAINT

       The United States of America, on behalf of United States Department of Labor –

Occupational Safety and Health Administration (OSHA) by and through its attorneys Steven D.

Weinhoeft, United States Attorney for the Southern District of Illinois, and Adam E. Hanna,

Assistant United States Attorney for said District, states as follows:

       1.      This Court has jurisdiction by virtue of 28 U.S.C. § 1345.

       2.      Venue is proper in this district since the defendant has its principal office at 4045

Central Lane, Granite City, Madison County, Illinois, within the Southern District of Illinois.

       3.      The Defendant committed numerous workplace safety violations of the

Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) and corresponding

regulations (29 C.F.R. part 1926), as noted during the March 12, 2019 OSHA inspection of the

Defendant’s work site at 1247 Creve Coeur Crossing Lane, Chesterfield, MO 63017.

       4.      OSHA assessed civil penalties against Defendant under 29 U.S.C. § 666, which

may be collected by “a civil action in the name of the United States brought in the United States

district court for the district where the violation is alleged to have occurred or where the

employer has its principal office.” 29 U.S.C. § 666(l).
   Case 3:20-cv-00955-NJR Document 1 Filed 09/18/20 Page 2 of 2 Page ID #2




       5.      The Defendant is indebted to the United States of America in the principal

amount of $13,071.00, plus interest of $125.43, a penalty fee of $687.21, administrative fee of

$20.00, DMS Fee of $695.18 and DOJ fee of $451.50 for a total due of $15,050.32, as June 29,

2020, plus additional interest for DOJ accruing at 1% per annum and penalty continuing to

accrue at an annual rate of 6%. A copy of the Certificate of Indebtedness is attached hereto as

Exhibit A.

       6.      In addition, the United States is entitled to an administrative fee of $50.00 and the

court costs in the amount of $350.00 pursuant to 28 U.S.C. § 2412(a)(2).

       7.      Demand has been made upon the Defendant by the Plaintiff for the sum due, but

he amount due remains unpaid.

       WHEREFORE, plaintiff, United States of America, requests this Court to:

       A.      Enter judgment against the defendant, RCA Roofing and Construction, Inc., in the

amount of $15,050.32 plus interest until paid and costs of this suit. Plaintiff further demands,

pursuant to 28 U.S.C. § 1961, that interest on the judgment be at the legal rate until paid in full.

       B.      Award the United States court costs in the amount of $350.00, pursuant to 28

U.S.C. § 2412(a)(2); and

       C.        Grant such other and further relief as is just and proper.

                                                              STEVEN D. WEINHOEFT
                                                              UNITED STATES ATTORNEY

                                                              /s/ Adam E. Hanna
                                                              Adam E. Hanna
                                                              Assistant United States Attorney
                                                              9 Executive Dr.
                                                              Fairview Heights, IL, 62208
                                                              (618) 628-3700
                                                              Adam.Hanna@usdoj.gov




                                                  2
